Citation Nr: 0942297	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-37 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a 
lumbosacral strain with degenerative changes.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal. In August 2007, the Board returned 
the case to the RO for additional development, and the case 
was subsequently returned to the Board for further 
consideration.  


REMAND

A preliminary review of the record discloses that not all 
action from the August 2007 Board remand was accomplished.  
Specifically, the Veteran did not undergo a VA examination, 
as requested.  While the RO arranged for a VA examination to 
be conducted, and notification was sent to the Veteran of an 
examination appointment in March 2009, he did not appear for 
the examination.  In April 2009, through his representative, 
the Veteran sent notice via facsimile that he missed his 
examination because he was out of the country.  He requested 
that he be rescheduled for an examination.  In reply to an 
April 2009 Supplemental Statement of the Case, the Veteran 
indicated in a May 2009 letter that during the winter months, 
between December 2008 and April 1, 2009, he was visiting 
family in a warmer climate, to lessen the pains he suffered 
on account of his physical condition, and that immediately 
upon his return he discovered that he had missed the 
scheduled VA examination.  He desired to be given another 
chance to appear at a VA examination.  

A VA examination was deemed necessary to decide the claim 
because it was unclear whether any of the Veteran's 
neurological deficits were related to his service-connected 
low back disability.  As noted in the previous remand, the 
record reflects complaints of numbness and a sensation of 
weakness that radiates from his back into his left lower 
extremity.  A medical opinion would address whether these 
complaints were related to the Veteran's service-connected 
low back disability or whether they were related to his 
history of transient ischemic attacks.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should arrange for the Veteran 
to undergo a VA examination of his 
lumbosacral spine to ascertain the 
severity and manifestations of his 
lumbosacral strain with degenerative 
changes.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the low back disability in 
detail.  

The examiner is further requested to 
comment on the presence or absence of 
flare-ups of pain, weakness, excessive 
fatigability with use, incoordination, 
painful motion and pain with use, and 
attempt to offer an opinion as to whether 
these factors produce any additional 
limitation of motion, and, if so, the 
additional degrees of limitation of 
motion.  The examiner should specifically 
state whether intervertebral disc 
syndrome is present, and if so, whether 
it is causally or etiologically related 
to the service-connected lumbosacral 
strain with degenerative changes.  The 
examiner should attempt to differentiate 
any neurological impairment that is 
related to his service-connected 
lumbosacral spine disability and any that 
is related to his history of transient 
ischemic attacks.  If the neurological 
impairment is found to be related to the 
Veteran's history of transient ischemic 
attacks, the examiner should opine as to 
whether such has aggravated the service-
connected lumbosacral spine disability.  

Lastly, the examiner is requested to 
offer an opinion as to the degree of 
functional impairment the Veteran's 
service-connected low back disability 
produces in his capacity for performing 
substantially gainful employment and 
whether such employment is possible given 
the severity of the service-connected low 
back disability.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


